DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 3-10 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 August 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation “wherein a boundary between the layers consists of a plane.”  There is insufficient support for this limitation in the disclosure of the instant application as originally filed.  In the Remarks filed 7 August 2020, Applicant points to the structures of the examples as support (Remarks, page 5).  However, the term “plane” is not found in the instant specification nor is any discussion regarding the transition or boundary between any layers.  The instant examples describe laying glass fibers in a parallelepiped-shaped mold, pouring in resin, and curing the resin; however, there is no discussion on the effects of such a construction on the boundary between layers.  Furthermore, the process recited in the instant examples would not necessarily result in flat, planar boundaries.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 3, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO publication WO 2015/051095 to Haislet et al. cited in previous Office action (herein Haislet) in view of U.S. Pre-grant Publication 2014/0206792 to Ishizaka et al. cited in previous Office action (herein Ishizaka).
Regarding claim 1, Haislet teaches a dental mill blank where the "dental mill blank includes a first layer (102) of a first hard restorative material having a first translucency and a first shade, a second 
Haislet is silent as to the differing transparencies being obtained by adjusting a difference in refractive indexes between the curable resin and the filler.
Ishizaka teaches a dental restorative material comprising a polymerizable monomer A, an organic-inorganic fine filler B, and an inorganic filler C (abstract).  Ishizaka teaches that the dental restorative material is a translucent material having a light-diffusing property wherein a light incident on the material is diffused in various directions (paragraph 0007).  Ishizaka teaches that the light-diffusing property is indicated by the diffusion degree defined as the degree to which light is transmitted through a translucent material (paragraph 0009).  Examiner notes that the diffusion degree would be understood by one of ordinary skill in the art to reasonably correlate to the translucency taught by Haislet.  Ishizaka teaches that the diffusion degree can be controlled in part by a difference in the refractive indexes of the polymerized monomer A and inorganic filler C (paragraphs 0026 and 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the translucency of the layers of Haislet by adjusting the difference in refractive indexes of the curable resin and the filler as taught by Ishizaka because it would allow for highly improved color conformability (paragraph 0017).
Regarding claim 3, Haislet and Ishizaka teach all the limitations of claim 1 as discussed above.
Haislet teaches that there can be more layers included and that the translucencies of all the layers can be graduated such that the translucency of the first layer is higher than the translucency of the second layer which is higher than the translucency of the third layer (paragraph 0061).  Haislet also teaches an embodiment wherein the second and third translucencies are equal (paragraph 0061) such as that shown in inventive example 2, Table 3, where layers A3-LT and AT2-LT have contrast ratios of 60.5% and layer A1-HT has a contrast ratio of 53.4%.   While Haislet does not have an inventive example for the aforementioned embodiment wherein all three translucencies are different, one of ordinary skill in the art could use example 2 as a starting point.  Given such a starting point wherein the contrast ratio 
Regarding claim 8, Haislet and Ishizaka teach all the limitations of claim 1 as discussed above.
Although Haislet teaches that the resin used in the composite can be any number of species, Haislet does not teach that different resins are used for the different layers.  Furthermore, the inventive examples of Haislet use the same composition for each layer (page 35, Table 1 and paragraph 0147).  Examiner notes that while the inventive examples of Haislet use pigment to achieve the various translucency levels (paragraph 0145), Haislet teaches that pigments and dyes are optional components in the composite (paragraph 0119).  Therefore, one of ordinary skill in the art would be lead to understand that the differing levels of translucency by Haislet can be achieved using only required components, namely the resin and the filler which can be a fiber.  As discussed above, Ishizaka teaches that translucency can be adjusted by varying the relative refractive indices of a filler and a matrix resin.  Therefore, a dental composite made according to Haislet and Ishizaka using only the required components of Haislet would have the same resin in all of the layers as taught by Haislet and vary translucency by the adjusting the difference in refractive indexes of the curable resin and the filler as taught by Ishizaka to achieve the differing translucencies of Haislet.
Regarding claim 9
Haislet teaches that the interface between adjacent layers has a curved shape (paragraph 0076).  One of ordinary skill in the art would recognize that planes can be curved such as in hyperbolic geometry; therefore, the curved interface of Haislet meets the limitations of claim 9.
Regarding claim 10, Haislet and Ishizaka teach all the limitations of claim 1 as discussed above.
Haislet teaches that there can be more layers included and that the translucencies of all the layers can be graduated such that the translucency of the first layer is higher than the translucency of the second layer which is higher than the translucency of the third layer (paragraph 0061).  Haislet also teaches an embodiment wherein the second and third translucencies are equal (paragraph 0061) such as that shown in inventive example 2, Table 3, where layers A3-LT and AT2-LT have contrast ratios of 60.5% and layer A1-HT has a contrast ratio of 53.4%.   While Haislet does not have an inventive example for the aforementioned embodiment wherein all three translucencies are different, one of ordinary skill in the art could use example 2 as a starting point.  Given such a starting point wherein the contrast ratio of the third layer, 0.605, meets the requirements of the claimed low transparent layer having a contrast ratio of 0.50 or more, the contrast ratio of the highly transparent layer having a contrast ratio of 0.50 or less would be rendered obvious in the process of adjusting relative contrast ratios to achieve the desired translucency gradient desired to give a natural appearance and blend better with the adjacent natural dentition (paragraph 0045), e.g. one of ordinary skill in the art could use the established translucency gradient used in example 2 of Haislet to arrive at a third contrast ratio of 0.605, a second contrast ratio of 0.534, and a first contrast ratio of 0.469.
Claim 4WIPO publication WO 2015/051095 to Haislet et al. cited in previous Office action (herein Haislet) in view of U.S. Pre-grant Publication 2014/0206792 to Ishizaka et al. cited in previous Office action (herein Ishizaka) as applied to claim 1 above in further view of WIPO publication WO 2015/073365 to Mayr et al. cited in previous Office action (herein Mayr).
Regarding claim 4, Haislet and Ishizaka teach all the limitations of claim 1 as discussed above.
Haislet teaches the relative translucencies of the layers within the composite block as described in the discussion of instant claim 3 above.  Haislet also teaches that the difference in the contrast ratios between layers can be more than 0.02 (the difference in contrast ratios of layers A1-LT and A2-HT in Example 1, Table 2 is 7.1%).
Haislet is silent as to a fourth layer being in the composite block.
Mayr teaches a dental milling blank with four layers ("Further in this example the blank is formed of four distinguishable differently colored layers 11, 12, 13, 14. The layers 11-14 are arranged on top of each other and thus provide the dental blank 10 with the nonuniform color shading", page 8, lines 16-19 and Fig 1).  Mayr also teaches that the "skilled person will recognize the instead or in addition to a color shading the blank may have a transparency gradient. Accordingly what is described for the color shading identically applies for any transparency gradient of the dental blank and/or the dental restoration" (page 11, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fourth layer of Mayr to the three layer composite of Haislet and adjust the transparencies such that the contrast ratios fall within the ranges recited in the instant claim because "the invention helps maximizing flexibility for a dentist or dental technical in providing the dental restoration with a desired non-uniform color shading" (Mayr, page 2, lines 26-28).
Claims 5 and 6WIPO publication WO 2015/051095 to Haislet et al. cited in previous Office action (herein Haislet) in view of U.S. Pre-grant Publication 2014/0206792 to Ishizaka et al. cited in previous Office action (herein Ishizaka) as applied to claim 1 above in further view of U.S. Patent 6,114,409 to Krebber cited in previous Office action (herein Krebber).
Regarding claims 5 and 6, Haislet and Ishizaka teach all the limitations of claim 1 as discussed above.
Haislet is silent as to the structure of the fiber filler.
Krebber teaches a dental composite material in which fiber reinforcement is embedded (abstract).  Krebber teaches that the “fiber or filament material for filling or inlays or onlays consists preferably of web or woven ribbons, tubes or cords or the like” (Col 3, lines 12-14).  Krebber also teaches that the filaments can be knotted or sewn balls (Col 3, lines 65-67). Krebber also teaches that short fibers are not suitable for dental composites (Col 1, lines 45-49).  One of ordinary skill in the art would recognize that if short fibers are not suitable, then the only alternative are long fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber filler in the dental composite of Haislet to have the structure of Krebber because such a composite exhibits the advantages of fiber reinforcement in an optimum way (Col 2, lines 4-5), such advantages being increased tensile strength, bending strength, and impact resistance (Col 2, lines 15-16).  Long fibers are preferable because short fibers "cannot sustain the high forces which are exerted across the relevant spaces or surfaces" (Col 1, lines 47-79).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO publication WO 2015/051095 to Haislet et al. cited in previous Office action (herein Haislet) in view of U.S. Pre-grant Publication 2014/0206792 to Ishizaka et al. cited in previous Office action (herein Ishizaka) as applied to claim 1 above in further view of U.S. Patent 6,114,409 to Krebber cited in previous Office action (herein Krebber) further evidenced by “Glass Fiber Differences and Properties” webpage cited in previous Office action.
Regarding claim 7, Haislet, Ishizaka, and Krebber teach all the limitations of claim 5 as discussed above.
Haislet is silent as to the type of fiber used in the dental composite.
Krebber teaches that the fiber can be made from "inorganic fiber material or glass fiber material, ceramic fiber material but also organic fiber material such as polyethylene fibers, polyester fibers or the like” (Col 2, lines 60-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber filler in the dental composite of Haislet to be made from one of the materials taught by Krebber because such a composite exhibits the advantages of fiber reinforcement in an optimum way (Col 2, lines 4-5), such advantages being increased tensile strength, bending strength, and impact resistance (Col 2, lines 15-16).  Long fibers are preferable because short fibers "cannot sustain the high forces which are exerted across the relevant spaces or surfaces" (Col 1, lines 47-79).
Examiner notes that Krebber teaches glass fiber in general.  The “Glass Fiber Differences and Properties" webpage lists a multitude of types of glass fibers, all except for S-2 glass are recited in the instant claims as being suitable glass fiber.  Given the fact that so many different types of glass fibers are listed in instant claim 7 (a majority of glass fiber types according to the webpage), one of ordinary skill in the art would have a reasonable chance of selecting a glass fiber that meets the limitations recited in instant claim 7.
Response to Amendment
In view of Applicant’s amendments filed 7 August 2020, the previous rejection of the claims under 35 U.S.C. 103 has been updated.
Applicant's arguments filed 7 August 2020 have been fully considered but they are not persuasive. 
Applicant argues that because the inventive examples of Haislet do not include a fibrous filler, Haislet fails to teach the claimed amounts of fibrous and non-fibrous fillers (Remarks, page 6).  Applicant is improperly limiting the teachings of Haislet to only inventive examples.  A reference may be relied 
Applicant argues that the claimed content of fillers results in uniform compounding of the fiber material into the molded product as well as an elastic modulus that prevents a decrease in resilience (Remarks, page 6).  Applicant has provided no showing of evidence to demonstrate that the claimed content of fibrous and non-fibrous fillers achieves unexpected results or is critical to the function of the invention.  Examiner notes that the inventive examples all have a content of glass fibers of 55 wt% which is not commensurate in scope with the claimed ranges and therefore cannot demonstrate criticality.  As discussed above, Haislet renders obvious the claimed ranges.
Applicant argues that Haislet does not teach the benefits effects achieved by the claimed invention (Remarks, page 6).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145(II).  As discussed above, Haislet teaches or renders obvious the claimed invention.  The fact that Haislet does not recognize any benefit that flows from said invention is immaterial.
Applicant argues that the curved layer interface of Haislet teaches away from the claimed boundary that consists of a plane (Remarks, pages 6-7).  As discussed above, planes can be curved such as in hyperbolic geometry thereby meeting the broadest reasonable interpretation of the term “plane”.  Applicant is correct in that Haislet teaches away from a flat layer interface (paragraph 0073); however, non-flat interfaces are not excluded by claim 9.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783